EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Gerber @612-251-9510 on 2 August 2021.
The application has been amended as follows: 
Claim 1 (Currently Amended):            A three-dimensional (3D) electronic display comprising:
a plate light guide configured to guide a light beam at a non-zero propagation angle;
an array of multibeam diffraction gratings arranged in a plurality of offset rows, a multibeam diffraction grating of the array being configured to diffractively couple out a portion of the guided light beam as a plurality of coupled-out light beams having different principal angular directions corresponding to different views of the 3D electronic display, a center-to-center spacing between alternating offset by a one half, one third, or one quarter pitch of the multibeam diffraction gratings in the offset rows of the multibeam diffraction grating array; and
a light valve array configured to modulate the plurality of coupled-out light beams corresponding to the different views of the 3D electronic display, the modulated light beams representing pixels of the 3D electronic display.

Claim 5 (cancelled) 

Claim 10-16 (cancelled)


guiding light in a plate light guide as a light beam at a non-zero propagation angle; 
diffractively coupling out a portion of the guided light beam using an array of multibeam diffraction gratings arranged in offset rows on the plate light guide, a center-to-center spacing between alternating offset by a one half, one third, or one quarter pitch of the multibeam diffraction gratings in the offset rows of the multibeam diffraction grating array, wherein diffractively coupling out the guided light beam portion comprises producing a plurality of coupled-out light beams that are directed away from the plate light guide in a plurality of different principal angular directions corresponding to different views of the 3D electronic display; and
modulating the plurality of coupled-out light beams using a plurality of light valves, the modulated light beams representing pixels of the 3D electronic display.

Claim 21-23 (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention directs to a display using a multibeam diffraction grating with a unique arrangement of a plurality of offset rows that diffractively couple out portions of the guided light at different angles. What is even more unique about these sets of rows are that they are specifically arranged with alternating spacing between the rows of multibeam diffraction gratings with offsets by a one half, one third, or one quarter pitch. These direct to the arrangement of rows of multibeam diffraction gratings such as depicted in Fig. 1C where, for example, row 126 is offset by O with respect to the position of row 124. This arrangement then . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483